 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER D. HALLORAN, State Bar No. 184025
     Supervising Deputy Attorney General
 3   SHANNA M. MCDANIEL, State Bar No. 229249
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7874
 6    Fax: (916) 324-5567
      E-mail: Shanna.McDaniel@doj.ca.gov
 7   Attorneys for Defendants
     California Department of Corrections and
 8   Rehabilitation, Scott Kernan, and Ralph Diaz
 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13   E. PARKER and L. LAPORTA,                             2:18-CV-02646-TLN-AC
14                                         Plaintiffs, STIPULATION AND ORDER TO
                                                       MODIFY INITIAL PRETRIAL
15                  v.                                 SCHEDULING ORDER
16
     CALIFORNIA DEPARTMENT OF
17   CORRECTIONS AND
     REHABILITATION, SCOTT KERNAN, in                      Action Filed: September 27, 2018
18   his individual capacity, RALPH DIAZ, in
     his individual and official capacity,
19   inclusive,
20                                       Defendants.
21

22         Pursuant to Federal Rule of Civil Procedure 16, the parties hereto stipulate to, and request,
23   that the Court modify the discovery and motion deadlines set forth in the October 11, 2018 Initial
24   Pretrial Scheduling Order on the following grounds:
25         A.    This is a complicated employment law action involving two plaintiffs and three
26   defendants. Plaintiff Erin Parker in a Special Agent in Charge at the California Department of
27   Corrections and Rehabilitation (CDCR). Plaintiff Lisa LaPorta is a Special Agent at CDCR.
28
                                                       1
                                      Stipulation and Order to Modify Scheduling Order (2:18-CV-02646-TLN-AC)
 1   Both plaintiffs sue for gender discrimination, among other claims. They contend, among other
 2   things, that they were passed over for numerous promotions over the last few years and were
 3   mistreated on account of their gender.
 4         B.    Due to two recent failures to promote Special Agent LaPorta, Plaintiff La Porta will
 5   shortly seek to amend the complaint either by stipulation or motion to allege that these are
 6   additional examples of gender discrimination and/or retaliation.
 7         C.    The parties have been diligently engaging in discovery and have scheduled
 8   a mediation for October 1, 2019. However, due to calendar conflicts, the large amounts of
 9   documentary and electronic discovery in this case, and the large numbers of depositions still to be
10   conducted, it will be impossible for the parties to complete percipient discovery within the time
11   frames set by the Court. Thus, the parties seek to reset the discovery and motion deadlines as
12   follows:
13

14    May 31, 2020           Last day to complete percipient discovery and notice discovery motions
15                           per section II of Initial Scheduling Order.
16    July 31, 2020          Last day to designate and serve expert witness disclosures per Section III
17                           of Initial Scheduling Order.
18    August 31, 2020        Last day to designate and disclose supplemental expert witnesses per
19                           Section III of Initial Scheduling Order.
20    September 30, 2020 Last day to conduct expert witness discovery.
21    November 30, 2020 Last Day to file dispositive motions.
22

23         D.    Counsel for the parties have had a very cordial and professional relationship
24   throughout this litigation. The parties met and conferred about discovery in late 2018 and filed
25   their joint Rule 26 Status Report on December 20, 2018.
26         E.    Shortly after the Rule 26 statement was filed, counsel for the defendants, Shanna
27   McDaniel, was assigned to take over a case for an attorney who had taken on a new role.
28   (Marcella Crisan v. Department of State Hospitals, Sacramento County Superior Court Case
                                                   2
                                     Stipulation and Order to Modify Scheduling Order (2:18-CV-02646-TLN-AC)
 1   number 34-2015-00174376.) That case was scheduled to go to trial on March 4, 2019. That case
 2   was quite complex and contentious as it involved over 11 volumes of the plaintiff’s deposition
 3   alone, multiple other depositions, and over 11 motions in limine. There was also a fair amount
 4   motion practice that occurred in the months before trial and even during trial.
 5         F.     Additionally, plaintiff’s counsel, Leslie Levy, was scheduled for trial in mid-
 6   February. That trial was scheduled to last at least three weeks.
 7         G.     In light of both counsel’s respective trial conflicts, the parties agreed to delay the
 8   making of initial disclosures and document productions until after the respective trials were
 9   completed.
10         H.     Ms. Levy’s trial was continued just before trial. However, Ms. McDaniel’s case
11   ended up going to trial on March 25 and did not conclude until April 24, 2019. As discussed
12   below, defense counsel has been diligently attempting to provide initial disclosure documentation
13   and comply with discovery requests since then.
14         I.     Despite these trial conflicts, the parties have been attempting to move the case
15   forward by conducting discovery and setting a mediation. In late February 2019, the defendants
16   served subpoenas on plaintiff’s medical providers. Plaintiffs objected to the scope of those
17   subpoenas and the subpoenas were withdrawn. The parties are attempting to work out the
18   discovery dispute without engaging the court.
19         J.     On or about March 8, 2019, plaintiffs served defendant CDCR with a Request for
20   Production of Documents. This request was quite comprehensive and contained 113 separate
21   requests for production. At the same time, Ms. Levy served deposition notices for four
22   individuals. As Ms. McDaniel was in trial at this time, Ms. Levy agreed to delay the document
23   response and production dates until after Ms. McDaniel was done with the trial. She also agreed
24   to put off the depositions until after Ms. McDaniel was done with trial.
25         K.     At around the time of service of this Request for Production, Ms. McDaniel’s
26   supervisor, Peter Halloran, agreed to fill in for Ms. McDaniel in an effort to obtain the relevant
27   documents while Ms. McDaniel was in trial. Mr. Halloran commenced the process of drafting
28   responses and communicating with CDCR about obtaining the responsive records. However, due
                                               3
                                       Stipulation and Order to Modify Scheduling Order (2:18-CV-02646-TLN-AC)
 1   to Mr. Halloran’s heavy caseload, and the quantity of responsive records, he was unable to obtain
 2   all of the responsive records.
 3         L.    Since the completion of her trial in late April 2019, Ms. McDaniel has taken the lead
 4   in attempting to diligently locate and produce all of the responsive documents. During this
 5   process, it was discovered by counsel for the defendants that the process of obtaining the records
 6   is much more complex than initially thought and that the quantity of records to be produced is
 7   much larger than initially believed.
 8         M.    Specifically, on or about June 17, 2019, counsel for the defendants produced over
 9   6,000 pages of documents to counsel for plaintiffs. Counsel for defendants are still in the process
10   of reviewing a large quantity of additional documents and anticipate producing many additional
11   pages of documents over at least two additional productions. It has also become apparent that
12   there are larger e-discovery issues that first anticipated. Specifically, to comply with the
13   plaintiffs’ requests, CDCR will have to search through the emails and cell phone records of
14   numerous CDCR employees. It is expected that counsel will need to meet and confer about
15   search terms for the email and cell phone searches. It is thus anticipated that it will take CDCR at
16   least another four weeks from the date of this Stipulation to provide an additional substantive
17   production to the plaintiffs. The searches of the electronic discovery may take a little longer.
18         N.    Further, it is anticipated that the parties will be producing confidential personnel,
19   medical and other records which are protected by privacy rights. Thus, the parties have entered
20   into a Stipulated Protective Order to allow for the production of such records.
21         O.    Since Ms. McDaniel has completed her trial, other discovery has been scheduled.
22   Specifically, the parties have taken Chief Derrick Marion’s deposition. Depositions of four other
23   defense witnesses are set in July and September. Furthermore, the parties have agreed to
24   commence Ms. Parker’s deposition on July 29, 2019 in Sacramento and Ms. LaPorta’s deposition
25   for July 31, 2019 in Sacramento.
26         P.    Even prior to these depositions being set, the parties discussed the possibility of
27   mediating this case. The parties agreed that a mediation would be unproductive until after at least
28   one day of deposition of each plaintiff and of the four deponents who plaintiff initially sought to
                                                       4
                                      Stipulation and Order to Modify Scheduling Order (2:18-CV-02646-TLN-AC)
 1   depose. Thus, the parties have scheduled a mediation for October 1, 2019 in Oakland with Jeffrey
 2   Ross.
 3           Q.   If the mediation is not successful, plaintiffs anticipate further depositions of some of
 4   the five persons whose depositions will be completed prior to the October 1 mediation and of at
 5   least 15 other individuals. Also, the defendants anticipate that they will need to conduct the
 6   depositions of at least five to eight other percipient witnesses, not including the plaintiffs’ medical
 7   providers. Defendants cannot evaluate the need to depose the medical providers until after
 8   receiving the documents sought via subpoena and after the plaintiffs’ depositions. Thus, there is
 9   ample additional percipient discovery still to conduct. At this time, it is too early to anticipate the
10   scope of the expert discovery that will be needed by each side. .
11           R.   Thus, the parties have been diligently attempting to move this case along and to
12   conduct appropriate discovery. However, due to the numbers of litigants (two plaintiffs and three
13   defendants), the large quantity of potentially responsive or relevant documents, and the
14   continuing need to search electronic resources, it is impossible to complete discovery in
15   accordance with the time limits contained in the Initial Scheduling Order. Thus, the parties
16   respectfully request that the Initial Scheduling Order be modified in accordance with the dates set
17   forth in paragraph B above. The parties agree that the remainder of the Initial Scheduling Order
18   shall remain in full force and effect.
19           IT IS SO STIPULATED AND AGREED
20

21

22

23

24

25

26

27

28
                                                        5
                                       Stipulation and Order to Modify Scheduling Order (2:18-CV-02646-TLN-AC)
 1   Dated: July 11, 2019                                 Respectfully submitted,
 2                                                        XAVIER BECERRA
                                                          Attorney General of California
 3                                                        PETER D. HALLORAN
                                                          Supervising Deputy Attorney General
 4

 5
                                                          /s/ Shanna M. McDaniel
 6
                                                          SHANNA M. MCDANIEL
 7                                                        Deputy Attorney General
                                                          Attorneys for Defendants
 8                                                        California Department of Corrections and
                                                          Rehabilitation, Scott Kernan, and
 9                                                        Ralph Diaz

10

11
     Dated: July 11, 2019                                 LEVY VINICK BURRELL HYAMS LLP
12                                                        Attorney General of California

13

14
                                                          /s/ Leslie F. Levy
15                                                        LESLIE F. LEVY
                                                          Attorneys for Plaintiffs, E. Parker and
16                                                        L. LaPorta
17

18

19                                                   ORDER
20        Good cause appearing therefor, it is hereby ordered that the deadlines set forth in the
21   Court’s October 11, 2018 Initial Pretrial Scheduling Order is hereby modified as follows:
22
      May 31, 2020           Last day to complete percipient discovery and notice discovery motions
23
                             per section II of Initial Scheduling Order.
24
      July 31, 2020          Last day to designate and serve expert witness disclosures per Section
25
                             III of Initial Scheduling Order.
26

27    August 31, 2020        Last day to designate and disclose supplemental expert witnesses per

28                           Section III of Initial Scheduling Order.
                                                      6
                                     Stipulation and Order to Modify Scheduling Order (2:18-CV-02646-TLN-AC)
 1
      September 30, 2010       Last day to complete expert witness discovery.
 2
      December 17, 2020        Last Day to hear dispositive motions.
 3

 4         Except for the dates specified above, all other parts of the Initial Pretrial Scheduling Order
 5   shall remain in full force and effect.
 6   IT IS SO ORDERED.
 7

 8   DATED: July 11, 2019
                                                               Troy L. Nunley
 9                                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        7
                                       Stipulation and Order to Modify Scheduling Order (2:18-CV-02646-TLN-AC)
